UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6929


UNITED STATES OF AMERICA,

                Defendant - Appellee,

          v.

CLINTON SHAWN MARTIN, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:09-cr-00043-SGW-1)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Shawn Martin, Jr., Appellant Pro Se.        Grayson A.
Hoffman, Jeb Thomas Terrien, Assistant United States Attorneys,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clinton    Shawn    Martin,      Jr.,   appeals    the    district     court’s

order denying his 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction pursuant to Sentencing Guidelines Amendment 782.                         We

have     reviewed    the       record    and    find     no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.        See United States v. Martin, No. 5:09-cr-00043-SGW-1

(E.D. Va. filed May 28, 2015, entered May 29, 2015).                         We grant

leave    to    proceed    in   forma    pauperis.        We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                          2